DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      Status of claims 
Claims 1-14 as filed on 3/03/2020 are pending and under examination in the instant office action.
Claim Rejections - 35 USC § 112
Indefinite
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite with regard to steps of “adjusting the number proportion of cells” having some certain diameters. Claim does not point out what manipulations are practiced and what devices are used for “adjusting” as intended.   Thus, claim is incomplete for omitting essential steps and/or essential elements amounting to a gap between steps and/or elements.  See MPEP § 2172.01 and/or § 2172.02.
In claim 2: although claim 2 recites applying “an external force” as intended to reduce number of certain cells, the nature of this external force for selective reduction is unclear. Thus, claim is incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. 
Claim 3 is indefinite with regard to adjustment of standard deviation of diameters of single cells. Claim does not point out what manipulations are practiced and/or what culture conditions are applied for obtaining cells with diameter deviation “adjusted” to A/4 or less.  Thus, claim is incomplete for omitting essential steps and/or essential elements amounting to a gap between steps and/or elements.  See MPEP § 2172.01 and/or § 2172.02.
In claim 4,  although claim 4 appears to point out to a magnetic levitation pump for generating some liquid flow for reduction of cells of some certain size, the cells are returned to culture vessels (see “step of returning the cell concentrate to the culture vessel”), thereby, a concept of cell number reduction is rendered uncertain and unclear. Moreover, cell separation occurs further downstream on a hollow fiber membrane (claims 8-11), which removes a liquid with product of cells (specification figure 2) while cells are retained by membrane (24 on figure 2) and returned via line 52 to the vessel.    
With respect to claims 5-7 it is noted that scope of these claims is unclear as intended for reduction of number of cells of some certain size. The cell size and/or cell nature does not appear to be included into equations. Further, as applied to the recited equations, claims fail to point out  what meaning is intended for symbol “Y”. Furthermore, it is unclear whether the phrases “following relationships are satisfied” relate to a choice of a pump or to a nature of cells and their diameter. Do claimed “relationships” applied to any at all models and brands of magnetic levitation pumps and to any at all cells capable of producing products? It is unclear what diameter of cells designated as “1.4xA” and diameter deviations A/7 and A/4 (claims 1-3) have to do with relationships of parameters in the claims 4-7. 
                              Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Journal of Biotechnology, 2017, 246, pages 52-60) and US 2010/0167396 (Murphy et al).
The cited reference by Wang disclose a method for producing a product (antibody) by cells CHO (Chinese hamster ovary) in a culture vessel of a perfusion bioreactor (page 53, section 2.1), wherein the method comprises:
step of adjusting cell concentration in the culture vessel at the level about 300x105 or 3x107 cells/ml (see figure 6a) by growing cells to a target level of VCD (viable cell density) followed by perfusion rate combined with cell bleed to maintain steady target VCD (page 57, section 3.5); 
step of performing separating a cell suspension extracted from the vessel across a hollow fiber membrane performed by a tangential flow filtration system (TGF) into a cell concentrate (retained cells) and a liquid with lower cell concentration or a permeate liquid stream (page 53, section 2.1) by using a magnetic levitation type pump (page 53, section 2.1; page 57, section 3.5);
step of returning the cell concentrate into the culture vessel of the perfusion bioreactor (cell retention on hollow membrane and cell recirculation are at the core of perfusion system; for example: page 52, col. 2, par. 1; and see page 53, section 2.1, line 4); 
step of supplying a fresh medium into the culture vessel (inherent in perfusion bioreactors);
step of collecting the permeate liquid stream that passed through the follow fiber membrane for purification and quantification of product (antibody IgG, for example: see page 54, col.1, par. 2). 
Thus, the cited method by Wang comprises substantially similar, if not the same, active steps while using the same equipment in the method for producing a product that is produced by cells accommodated in a culture vessel as encompassed by the pending claims 1, 4 and 8-14.  Although the cited reference by Wang is silent about observation and/or measurements of specific cell diameters, it clearly acknowledges that the use of hollow fiber membrane in perfusion system bioreactor is based on cell sizes and it meets many considerations  of perfusion system including cell viability (page 52, col. 2, par. 1 including line 9).
Moreover, the prior art teaches and suggests that cell diameter in perfusion bioreactor is modified and/or adjusted by changing perfusion rates; for example: see US 2010/0167396 (Murphy et al) at par. 0072. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to monitor and/or to modify cell sizes by adjusting perfusion rates in the perfusion bioreactor cell culturing system with a reasonably expectation in success  in culturing viable cells and producing a product by the cultured cells as intended by the claimed invention because prior art teaches that operation of perfusion systems meet many cell culture and protein manufacturing considerations including cell viability, cell size and cell product separation and recovery.
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary. The claim limitation as drawn to cell diameter and to steps of adjusting/reducing amounts of some cells of some pre-selected diameter are unclear and do not point out what is actually done and what for. 
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
With respect to claims 5-7 it is noted that scope of these claims is so unclear that  reasonable comparison with  prior art is precluded beyond the fact that the use of magnetic levitation pump combined with hollow fiber membrane of tangential flow filtration has been known in the prior art and found suitable for producing a product by cells accommodates in culture vessel  of perfusion bioreactor as evidenced by Wang.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
August 4, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653